He is as much incompetent now as he was before. Plaintiff was not bound before to give him part of the recovery by any engagement which had the support of law; and, therefore, the release *Page 295 
discharges no legal obligation. The confidence of the witness in the promise made to him by the plaintiff, though that promise is of no force in law, is what excludes his testimony, and that is not removed by the release. However, you may examine the witness for the present, and reserve the question of competence in case a verdict should be found for the plaintiff.
Quere, if it should not have been proved that plaintiff had agreed to give part to the witness. A witness cannot disqualify himself.
(341)
NOTE. — See Ingram v. Watkins, 18 N.C. 442.